Citation Nr: 1527386	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 until August 1962.

These matters come before the Board of Veterans' Appeals (Board) from December 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The earliest clinical evidence of a bilateral hearing loss disability and tinnitus post-service was June 2010, more than 47 years after separation from service.

2. Upon separation of active service, the Veteran was noted to have normal bilateral hearing and normal ears. 

3. The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.

4. The most probative evidence of record is against a finding that the Veteran's current tinnitus is casually related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2010.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in November 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Bilateral Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A November 2010 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
25
35
60
75
85

The Veteran's speech recognition score was 92 percent bilaterally. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However; the Veteran contends that he was exposed to loud noises due to military firearms, tanks, and radios. VA has conceded noise exposure during the Veteran's active military service. As such, the Board finds that an element of service connection claim, injury in service, has been met (i.e. exposure to acoustic trauma).

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran has alleged his hearing loss is due to active service (See Veteran's Application for Compensation); however, the Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's lay statements made 47 years later for compensation purposes. 

The Veteran's September 1961 hearing acuity upon entrance into active service reflected the Veteran had normal bilateral hearing. The Veteran's September 1961 entrance examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
10
0
0

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for entrance was dated in September 1961; this is prior to the October 31, 1967 date on which the military was assumed to change standards. To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. The Veteran's 1961 entrance examination converted to the ISO standard reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
20
10
20
10
5

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.

Importantly, the Veteran's July 1962 separation examination noted the Veteran's hearing as within normal limits. The audiogram reflected the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
X
LEFT
5
5
10
10
X



The following reflects the Veteran's July 1962 audiogram screening converted to the ISO standard:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
X
LEFT
20
15
20
20
20

As mentioned above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's separation examination report reflects that the Veteran's bilateral hearing was within normal limits upon separating from service.

Furthermore, the STRs reflect that the Veteran was noted as not having any problems with his ears. (See September 1961 Report of Medical History, September 1961 Report of Medical Examination, and July 1962 Report of Medical Examination).

The earliest clinical record reflecting the Veteran with of hearing loss is in June 2010, over 47 years after separation (See June 2010 private audiological examination). The examination reflected the following: 





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
55
55
LEFT
45
45
50
60
65

In the present claim, there is no probative clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and active service. The earliest clinical record of hearing loss is in a June 2010, approximately 47 years after the Veteran separated from service. Importantly, the Veteran's hearing was noted as normal in 1962 at separation.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of clinical records showing a hearing loss disability, but to the contrary, the record shows normal hearing.

In a November 2010 VA examination report, the VA audiologist concluded that the Veteran's current bilateral hearing loss is not caused by or a result of in-service noise exposure. Citing the Institute of Medicine, the examiner explained that there is no sufficient basis for the existence of delayed-onset hearing loss. Furthermore, based on the current knowledge of acoustic trauma and instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss. This medical determination coupled with the normal hearing results in the Veteran's STRs is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The Board acknowledges the June 2010 private medical opinion, in which the audiologist opined that the Veteran's current hearing loss and tinnitus are due to unprotected noise exposure during service. The evidence of record does not reflect that the audiologist reviewed the Veteran's claims file. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations. Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). As the private audiologist did not review the Veteran's claim folder, discuss the in-service audiograms, or reasons for the delay-onset of hearing loss, the Board finds the private opinion to be inadequate and of no probative value. 
When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. The competent credible evidence is against a finding of bilateral hearing loss within one year of service separation. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, service connection is not warranted.

The only probative clinical etiology opinion with regard to the Veteran's hearing loss is against a finding that Veteran's bilateral hearing loss disability is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he suffers from tinnitus due to exposure to acoustic trauma in service. The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty. Thus, the first two elements for service connection have been met. The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus. Additionally, the Veteran signed his 1962 separation examination which noted normal hearing and ears and no significant history of such. The first recorded complaint of tinnitus in the claims file is in the Veteran's July 2010 Application for Compensation and Pension, 47 years after separating from service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). In the present case, there is an absence of objective clinical evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the November 2010 medical examination report, the audiologist opined that the Veteran's tinnitus is less likely than not related to in-service noise exposure. The audiologist explained that the Veteran's tinnitus is as likely as not a symptom of his hearing loss disability. As stated above, the Veteran's bilateral hearing loss disability does not warrant service connection.  As such, the related tinnitus does not warrant service connection.  

The earliest recorded complaint of tinnitus is 2010, approximately 47 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service. Id. As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no probative clinical evidence that the Veteran's tinnitus is causally related to active service.  The only probative clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, tinnitus, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


